Citation Nr: 1042725	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for reactive airway 
disease and bronchitis, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for traumatic arthritis, 
right knee, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for abdominal muscle 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1998 to March 
2001.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in February 2007, a statement of the 
case was issued in June 2007, and a substantive appeal was 
received in June 2007.  A Board hearing at the local RO was 
scheduled in January 2010.  However, the Veteran failed to appear 
and has not filed a motion seeking to reschedule.  

By rating decision in October 2007, the RO increased the reactive 
airway disease and bronchitis disability rating to 30 percent, 
effective July 28, 2006, the date of claim.  However, where there 
is no clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are required 
to consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 


FINDINGS OF FACT

1.  The Veteran's service-connected reactive airway disease and 
bronchitis is not productive of FEV-1 of 40 to 55 percent of the 
value predicted; FEV-1/FVC ratio of  40 to 55 percent; monthly 
visits to a physician for required care of exacerbations; or 
required intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.   

2.  The Veteran's service-connected traumatic arthritis, right 
knee, is not productive of ankylosis, frequent episodes of 
"locking," effusion into the joint, subluxation, lateral 
instability, or malunion of the tibia and fibula; there is no 
additional functional loss so as to limit flexion to 30 degrees 
or less or limit extension.   

3.  The Veteran's service-connected abdominal muscle strain is 
not productive of a disability picture that more closely 
approximates that of a moderate muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected reactive 
airway disease and bronchitis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97, 
Diagnostic Code 6602 (2010).

2.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
traumatic arthritis, right knee, have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Codes 5010-5260 (2010).

3.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected abdominal muscle 
strain have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.55, 4.56, 
4.73, Diagnostic Code 5319 (2010).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in a September 2006 VCAA letter, the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in 
September 2006, which was prior to the January 2007 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issues of increased 
ratings, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the September 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

Although the RO sent notice in compliance with Vazquez in May and 
November 2008, the Board points out that the U.S. Court of 
Appeals for the Federal Circuit recently reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
September 2006, May 2008 and November 2008  correspondences in 
light of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
his increased rating claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes private 
treatment records and VA examination reports.  The Veteran was 
afforded VA examinations in September 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the 
Board finds that a further examination is not necessary. 

The Board acknowledges that in its October 2010 brief, the 
Veteran's representative argued that the case should be remanded 
to afford the Veteran additional VA examinations and to obtain 
current treatment records.  However, the record does not show nor 
has the Veteran claimed any increase in severity of her 
disabilities since the last VA examinations in September 2007.  A 
new examination is not required simply because of the time which 
has passed since the last examination.  VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).   Further, neither the Veteran nor her 
representative has identified any additional treatment records 
that need to be obtained.  

Therefore, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal. 

Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Reactive Airway Disease and Bronchitis

The present appeal includes the issue of entitlement to an 
increased rating for reactive airway disease and bronchitis.  The 
RO has rated this disability as 30 percent disabling by analogy 
under Diagnostic Code 6602 for bronchial asthma.  Under this 
code, a 30 percent evaluation is warranted if the FEV-1 is 56 to 
70 percent of the value predicted; if the FEV-1/FVC ratio is 56 
to 70 percent; or if intermittent inhalational or oral 
bronchodilator therapy is required.  A 60 percent rating is 
assignable where the FEV-1 is 40 to 55 percent of the value 
predicted; if the FEV-1/FVC ratio is 40 to 55 percent; or at 
least monthly visits to a physician are made for required care of 
exacerbations; or intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids are required.  A 
100 percent rating requires an FEV-1 of less than 40 percent of 
the predicted value; or an FEV1/FVC ratio of less than 40 
percent; or more than one attack per week of episodes of 
respiratory failure; or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno- suppressive 
medications.  38 C.F.R. § 4.97, DC 6602.

A private treatment record in 2006 indicated that the Veteran 
used albuterol for asthma.  The Veteran was afforded a VA 
examination in September 2007.  The claims file was reviewed.  
The Veteran reported taking at least two days off a month for her 
symptoms of shortness of breath.  However, she denied any 
emergency room or doctor's office visits for flare-up of 
breathing symptoms.  She used albuterol at least once a day and 
steroid inhalers, as needed.  Contemporaneous pulmonary function 
testing (PFT) showed SVC of 95 percent pre, and 100 percent post; 
FEV-1 of 88 percent pre, and 99 percent post; and FEV-1/FVC ratio 
of 74 percent pre and 80 percent post, which was interpreted as 
obstructive pattern with no impairment.  This pattern could be 
seen in normal studies and there was no bronchodilator response.  
On examination, nasal mucosa was clear and chest was clear to 
auscultation with no wheezing or rhonchi heard.  The heart had 
regular rate and rhythm.  The impression was shortness of breath 
with cough, presently on albuterol and steroid inhaler, and PFTs 
within normal range.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

Based on the evidence of record, the Board must conclude that a 
rating in excess of 30 percent is not warranted.  The VA 
examination clearly indicated that PFTs did not demonstrate FEV-1 
of 40 to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent 
to warrant a rating of 60 percent.  Rather PFTs were described as 
normal and showed findings of FEV-1 of 88 percent pre, and 99 
percent post; and FEV-1/FVC ratio of 74 percent pre and 80 
percent post.  Additionally, there has been no objective medical 
evidence of record indicating that the Veteran's reactive airway 
disease and bronchitis required at least monthly visits to a 
physician for required care of exacerbations, or intermittent (at 
least three per year) courses of systemic corticosteroids.  The 
Veteran has not indentified any treatment records showing monthly 
visits for her disability.  

Further, the record does not include persuasive evidence of one 
attack per week with episodes of respiratory failure or the 
requirement of daily use of systemic high dose corticosteroids or 
immunosuppressive medications to warrant a rating of 100 percent.  
The Veteran reported at the VA examination that she had not 
required treatment by the Emergency Room or doctor's office for 
flare-ups.

The Board has also carefully reviewed and considered the 
Veteran's statements regarding the severity of her reactive 
airway disease and bronchitis.  The Board acknowledges that the 
Veteran, in advancing this appeal, believes that the disability 
on appeal has been more severe than the assigned disability 
rating reflects.  Medical evidence is generally required to 
address questions requiring medical expertise; lay assertions do 
not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A.  
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In this case, 
however, the competent medical evidence offering detailed 
specific specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against a 
rating in excess of 30 percent for the Veteran's service-
connected reactive airway disease and bronchitis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

Traumatic Arthritis, Right Knee

The Veteran is also seeking entitlement to an increased rating 
for traumatic arthritis of the right knee.  The Veteran's right 
knee disability is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010- 5260 for limitation of flexion of 
the leg.  Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of motion 
of the affected part, like degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray evidence 
of involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, in order to get the next higher 20 
percent rating, the evidence must show flexion limited to 30 
degrees.  Other diagnostic codes addressing the knee include 
Diagnostic Codes 5256 to 5263, which are applicable to knee and 
leg disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the knee 
with favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  Under Diagnostic Code 5257, a 10 
percent rating is warranted when there is mild recurrent 
subluxation or lateral instability of the knee and a 20 percent 
rating is warranted for moderate recurrent subluxation or lateral 
instability of the knee.  Under Diagnostic Code 5258, a 20 
percent disability rating is available for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and effusion 
into the joint.  A 20 percent disability rating is allowed under 
Diagnostic Code 5261 when extension of the leg is limited to at 
least 15 degrees.  A 20 percent disability rating is available 
under Diagnostic Code 5262 when there is malunion of the tibia 
and fibula with moderate knee or ankle disability.  There is no 
rating in excess of 10 percent available under Diagnostic Codes 
5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 
5263.   Normal range of motion is zero degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

Further, separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear 
to require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating codes 
before separate ratings may be assigned.

VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004) also held that a claimant who had both 
limitation of flexion and limitation of extension of the same leg 
must be rated separately under diagnostic codes 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The Veteran filed her current claim for an increased rating in 
July 2006.  Private treatment records in August 2006 showed that 
the Veteran had degenerative joint disease of the knees by 
history.  However, these records do not address the rating 
criteria for the knee.   

The Veteran was afforded a VA examination in September 2007.  The 
claims file was reviewed.  The Veteran reported experiencing 
daily 7/10 mechanical right knee pain.  She stated that she 
experienced flare-up pain 9/10 in intensity approximately every 
other month which would last for two to three weeks.  She further 
stated that right knee effusion and symptoms of instability 
accompanied these flare-ups.  She denied using any orthopedic 
devices.  The Veteran was employed as a paralegal.  She provided 
that her walking or standing tolerance was limited to 15 minutes 
before she had to rest.  She could complete all routine sedentary 
activities of daily living as required.  

On physical examination, the Veteran walked freely and briskly 
without antalgic gait.  The right knee was normal appearing 
without effusion or change in skin color or temperature.  There 
was no ligamentous laxity.  There was positive lateral McMurray 
sign for both pain and click.  Range of motion was zero degrees 
extension to 130 degrees flexion pre repetitive motion and zero 
degrees extension to 116 degrees flexion post repetitive motion.  
There was no apparent pain, weakness, fatigability or loss of 
coordination following three repetitions.  A contemporaneous x-
ray of the right knee was normal.  The assessment was right knee 
chondromalacia.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

The Board notes that the Veteran underwent another VA examination 
in January 2008 for the left knee.  Although this examination did 
not address the right knee, it did note that the Veteran wore 
bilateral knee braces.  
 
The Board now turns to rating the Veteran's service-connected 
right knee disability under Diagnostic Codes 5256 to 6263.  
Again, Diagnostic Codes 5259 and 5263, which do not provide for 
disability ratings in excess of 10 percent, are not applicable to 
this analysis.  In turning to the Diagnostic Codes applicable to 
the knees and legs that do provide for disability ratings in 
excess of 10 percent, the Board notes that a 30 percent 
disability rating under Diagnostic Code 5256 would not be 
warranted in this case because there is no evidence of ankylosis 
of the right knee.  

The Board finds that the evidence of record also does not support 
a rating under Diagnostic Code 5257 for the Veteran's right knee 
disability.  There have been no objective findings of recurrent 
subluxation or lateral instability.  The VA examiner clearly 
found no ligamentous laxity.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this code.  While the 
Veteran has reported episodes of effusion, the VA examination  
found no evidence of effusion.  Further, the criteria under this 
code are conjunctive.  In other words, all the criteria must be 
met.  There has been no evidence of frequent episodes of locking.  
Thus, even if the Veteran had effusion on occasion, as there is 
no evidence of frequent episodes of locking, a higher rating 
cannot be afforded under this code. 

Further, even considering any additional functional loss due to 
pain, there is no evidence that flexion is limited to 30 degrees 
or extension is limited to 5 degrees so as to warrant assignment 
of a higher rating under Diagnostic Code 5260 or a separate 
compensable rating under Diagnostic Code 5261.  The most 
restrictive flexion observed was 116 degrees noted at the most 
recent VA examination.  Further, extension was found to be 
normal.  

The Board acknowledges that the Veteran has chronic right knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, supra.  However, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to pain, 
weakness, fatigue, or incoordination which would limit motion to 
such a degree so as to warrant a rating in excess of the current 
10 percent.  Again, the VA examination only documented flexion 
limited to 116 degrees after repetitive movements.  Further, the 
examiner determined that there was no apparent pain, weakness, 
fatigability or loss of coordination following three repetitions.  

Again, the Board has also carefully reviewed and considered the 
Veteran's statements regarding the severity of her right knee 
disability.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
In this case, however, the competent medical evidence offering 
detailed specific specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's service-
connected traumatic arthritis of the right knee.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

Abdominal Muscle Strain

The Veteran is also seeking a compensable rating for her 
abdominal muscle strain.  The RO has rated the Veteran's 
abdominal muscle strain by analogy under Diagnostic Code 5319 for 
muscle injury.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d).

Diagnostic Code 5319 applies to residuals of injury to Muscle 
Group  XIX, namely the muscles of the abdominal wall.  The 
function of these muscles is support and compression of the 
abdominal wall and thorax, flexion and lateral motions of the 
spine, and synergists in strong downward movements of the arm.   
Under this code, a noncompensable rating is assigned for slight 
disability, a 10 percent evaluation is assigned for a moderate 
disability, a 20 percent disability evaluation is warranted for a 
moderately severe disability, a 30 percent evaluation is 
contemplated for a moderately severe disability, and a maximum 50 
percent evaluation is contemplated for a severe disability.  

38 C.F.R. § 4.56 provides that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would disclose 
the absence of fascial defect, atrophy or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department evidence or 
other evidence of in-service treatment for the wound and 
consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle disability, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.

Objective findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile track, 
and indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area. Also, muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in electrodiagnostic 
tests; (D) visible or measurable atrophy; (E) adaptive 
contraction of an opposing group of muscles; (F) atrophy of 
muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(G) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

At the September 2007 VA examination, the Veteran reported that 
she fell in service sustaining an abdominal muscle injury, which 
resolved with physical therapy.  At the present time, the Veteran 
was asymptomatic.  On examination, the abdomen was soft, 
nontender with no hernias palpable.  The impression was normal 
abdominal examination with no evidence of residuals at present 
time.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

Therefore, based on the evidence of record, the Board must find 
that a compensable rating for abdominal muscle strain is not 
warranted.  At this time, it does not appear that the Veteran is 
suffering from any symptoms with respect to this disability.  At 
the VA examination, she reported that she was asymptomatic.  
Further, after a normal abdominal examination, the examiner 
determined that there was no evidence of residuals at that time.  
Accordingly, the Veteran's disability cannot be considered 
moderate to warrant a compensable rating.  

In conclusion, a preponderance of the evidence is against a 
compensable rating for abdominal muscle strain.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).
 


 
Extraschedular

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only her symptoms but the severity of her 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to increased ratings for reactive airway disease and 
bronchitis, for traumatic arthritis of the right knee, and for 
abdominal muscle strain are not warranted.  The appeal is denied 
as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


